Exhibit 10.42

Terms of Non-Employee Director Compensation
Under the Medtronic, Inc. 2008 Stock Award and Incentive Plan
(as adopted August 24, 2011)

          Each director serving on the Board who is not an employee of the
Company or an Affiliate (each, a “Non-Employee Director”) shall be compensated
as provided below and as determined by the Board from time to time (the terms
set forth below shall remain in effect until modified by the Board or the
Nominating and Corporate Governance Committee of the Board). Equity compensation
awards granted pursuant to this Exhibit A shall be granted under the Medtronic,
Inc. 2008 Stock Award and Incentive Plan (the “Incentive Plan”). Unless
otherwise defined below, capitalized terms set forth in this Exhibit A shall
have the meaning given to them in the Incentive Plan.

Annual Retainers and Annual Stipends

          Each Non-Employee Director shall be paid an annual retainer equal to
$80,000 (the “Annual Retainer”). Any Non-Employee Director serving as Chair of
any of the Nominating and Corporate Governance, Compensation, or Finance and
Technology and Quality Committees of the Board shall receive, in addition to the
Annual Retainer, an annual stipend of $10,000 (the “Annual Stipends”).

          Any Non-Employee Director serving as Lead Director of the Board shall
receive, in addition to the Annual Retainer, an annual stipend of $20,000 (the
“Lead Director Stipend”).

          Any Non-Employee Director serving as Chair of the Audit Committee of
the Board shall receive, in addition to the Annual Retainer, an annual stipend
of $19,000, and any other Non-Employee Director serving as a member of the Audit
Committee shall receive an Annual Stipend of $5,000 (the “Audit Committee Annual
Stipends”).

                    Unless deferred by a director pursuant to the terms of the
Company’s Capital Appreciation Plan, the Annual Retainer, Annual Stipends, Lead
Director Stipend and Audit Committee Annual Stipends shall be paid in cash in
two equal installments payable, respectively, within 10 days following the end
of the Company’s second fiscal quarter and within 10 days following the end of
the Company’s fiscal year. Notwithstanding the foregoing, the amount payable in
respect of the Annual Retainer, Annual Stipends, Lead Director Stipend and Audit
Committee Annual Stipends shall be reduced by 25% for each Non-Employee Director
who fails to attend at least 75% of the total meetings of the Board and
Committees of the Board on which such director served during the fiscal year,
such reduction to be applied to payments to be made within 10 days following the
end of the Company’s fiscal year.

--------------------------------------------------------------------------------



Special Committee Fees

          In addition to the foregoing amounts, each Non-Employee Director
serving on a Special Committee of the Board shall be paid an annual fee of
$10,000 (the “Special Committee Fees”); provided that the Special Committee
meets during the year. The Special Committee Fees shall be paid in cash in two
equal installments payable, respectively, within 10 days following the end of
the Company’s second fiscal quarter and within 10 days following the end of the
Company’s fiscal year.

Restricted Stock Unit Awards

          On the first business day of each fiscal year of the Company, each
Non-Employee Director who is then a member of the Board shall be granted that
number of Restricted Stock Units (the “Deferred Units”) equal to (1) $140,000
divided by the Fair Market Value of a Share on such date, multiplied by (2) the
Pro-Ration Factor. For each Non-Employee Director, the Pro-Ration Factor means
(1) in the case of a Non-Employee Director who was a Non-Employee Director for
the entire preceding fiscal year and (x) attended at least 75 percent of the
regular and special meetings of the Board and the committees of the Board,
during such fiscal year, on which the Non-Employee Director serves (the
“Meetings”), 100% or (y) did not attend at least 75% of the Meetings, 75%; and
(2) in the case of a Non-Employee Director who was a Non-Employee Director for a
portion of such fiscal year and (x) attended 75% of the Meetings occurring
during such portion of the fiscal year (the “Applicable Meetings”), a percentage
determined by dividing the number of days during such fiscal year that such
Non-Employee Director served as a Non-Employee Director by the total number of
days in such fiscal year or (y) did not attend 75% of the Applicable Meetings,
the product of (A) the fraction determined pursuant to provision (2)(x) of this
sentence and (B) 75%. Each Non-Employee Director who retires prior to the last
day of each fiscal year shall be granted a number of Deferred Units equal to (1)
the Annual Retainer paid during such year divided by the Fair Market Value of a
Share on such Non-Employee Director’s retirement date, multiplied by (2) the
Pro-Ration Factor. In addition, each Non-Employee Director shall subsequently be
granted additional Restricted Stock Units reflecting deemed reinvestment of any
amounts that would have been paid in cash dividends with respect to the Deferred
Units.

          The Award Agreement in respect of the Deferred Units shall provide
that the Deferred Units shall be immediately vested; provided, however, that
Deferred Units awarded to a Non-Employee Director initially appointed by the
Board shall not vest unless, and until such time as, such director shall have
been elected to the Board by the shareholders of the Company. The Award
Agreement shall further provide that the Deferred Units shall be settled in
Shares, and that such settlement shall be governed by any election previously
made by the grantee Non-Employee Director in respect of the deferred stock unit
account established pursuant to the Medtronic, Inc. 1998 Outside Director Stock
Compensation Plan (the “Deferred Account”), unless and until such election is
changed in accordance with procedures established by the Committee.

--------------------------------------------------------------------------------



          If no such election in respect of the Deferred Account has been made,
or no such Deferred Account for the grantee Non-Employee Director exists, the
Non-Employee Director shall be provided the opportunity to elect whether the
Deferred Units will be settled in a single lump sum or in five annual
installments; provided, however, that any such election shall not be effective
unless made on or before December 31 of the calendar year before the calendar
year in respect of which such Deferred Units are granted. In the event that no
election has been or may be made in respect of the Deferred Units for any
Non-Employee Director, the Award Agreement shall provide that the Deferred Units
shall be settled in a lump sum of Shares on the date on which the Non-Employee
Director ceases for any reason to be a member of the Board. In all other
respects, the grant, settlement, and vesting of the Restricted Stock Units shall
be governed by the terms of the applicable Award Agreement and the Incentive
Plan.

Removal for Cause

          In the event that a Non-Employee Director is removed from the Board
for Cause before a Change of Control(a “Removed Director”): (1) all Options
granted to the Removed Director pursuant to an Annual Option Award or Initial
Option Award shall immediately expire and be forfeited and (2) unless the Board
or Committee determines in connection with or after such removal to forfeit
Deferred Units granted to the Removed Director, such Deferred Units shall be
settled pursuant to the Removed Director’s valid elections with respect thereto
or, if no such election exists, in a lump sum of Shares on the date on which the
Removed Director ceases to be a member of the Board. In addition, if the Removed
Director has received or been entitled to delivery of Shares within six months
before the date of removal, the Board or the Committee, in its sole discretion,
may require the Removed Director to return or forfeit all or a portion of such
Shares and receive back any exercise price paid therefor, or may require the
Removed Director to pay the Company the value of such Shares less any exercise
price paid therefor, determined as of the date of the exercise or delivery of
the Award, as the case may be, in the event that the Board or the Committee, in
its sole discretion, determines that, whether before or after removal the
Removed Director (1) engaged in competition with the Company or any Affiliate,
(2) disclosed, without authorization, material proprietary information of the
Company or any Affiliate, (3) violated applicable business ethics policies or
business policies of the Company or any Affiliate or (4) engaged in any conduct
that the Board, in its sole discretion, determines to warrant such return or
forfeiture. The Board’s or the Committee’s right to require such return or
forfeiture must be exercised within 90 days after the later of (1) the date of
removal or (2) the discovery of an occurrence described in provisions (1)
through (4) of the previous sentence, but in no event later than 15 months after
the date of removal.

Share Retention

          Shares received pursuant to Annual Option Awards, Initial Option
Awards and Deferred Units shall be subject to the Company’s Officer and Director
Stock Retention Guidelines.

--------------------------------------------------------------------------------